FERGUSON, Circuit Judge,
specially concurring in part:
I cannot join in the majority opinion for the reasons set forth in my dissent in this case. See Midkiff v. Tom, 702 F.2d 788, 807 (9th Cir.1983). Therefore, I cannot concur in an amended final mandate which de-*505dares the Hawaiian Land Reform Act unconstitutional.
I do agree, however, that the August 11, 1983 order of this court granting emergency relief against ongoing state court actions must be changed.
It is my opinion that the revised mandate, with the exception of paragraph (1), is fair and equitable and will not constitute any undue hardship on the parties pending final decision by the Supreme Court.
REVISED MANDATE
ON CONSIDERATION WHEREOF, It is now here ordered and adjudged by this Court, that the judgment of the said District Court in this Cause be, and hereby is reversed and remanded to the district court for further proceedings consistent with this court’s opinion of March 28, 1983.
Upon remand the district court shall forthwith issue an amended final judgment which shall include provisions:
(1) Declaring unconstitutional, as a taking of private property without a public purpose and unenforceable, as against Appellants, Trustees of the Kamehameha Schools/Bishop Estate, the provisions of Chapter 516 of the Hawaii Revised Statutes, commonly known as the Hawaii Land Reform Act.
(2) Enjoining the Defendants-Appellees and the Intervenors-Defendants/Appellees, and each of them, and all persons acting in concert with them, except as hereinafter provided, from pursuing against appellants:
(a) any involuntary administrative or any pending judicial proceedings to condemn, or preliminary to the condemnation of, any of their property, under Chapter 516 of the Hawaii Revised Statutes, excepting any appeal or other application to the Supreme Court of the United States, and with the further exception hereinafter set forth.
(b) From initiating any new involuntary administrative or judicial proceedings against said appellants to condemn their property under Chapter 516 of the Hawaii Revised Statutes, excepting any appeal or other application to the Supreme Court of the United States.
(3) The proceedings in case 63408, in the Circuit Court of Hawaii, First Circuit, Honolulu, involving Kamiloiki Valley, the trial of which, both valuation and public use phases, was completed prior to August 11, 1983, and in which judgment has been entered, shall be excepted from the prohibitions herein directed and further proceedings therein shall not be barred hereby.
(4) It is the purpose of these orders to protect and render effective the opinion and judgment of March 28, 1983, by requiring the district court to grant plenary relief to Appellants, and to relieve them from grave threatened and actual dangers of having to defend against a multiplicity of actions involving the identical issues which this court has already decided in Appellants’ favor. The parties having advised the court that there are presently lawsuits on file in at least 26 separate proceedings involving approximately 4,237 different parcels, or more, many of which are set in tandem and seriatim for trial, this court concludes that subjecting Appellants to the defense of such voluminous and onerous litigation would work great hardship upon Appellants at the hands of the very parties and the identical issues which have been litigated to judgment and to which the principles of res judicata are now applicable; and that Appellants have further shown both strong likelihood of prevailing upon the merits of such cases and that by reason of the great and burdensome threat of multiplicity of relitigating the issues, the balance of hardships tips strongly in Appellants’ favor. Hence Appellants are entitled to injunctive relief.
Conversely, such hardships and consequential need for injunctive relief are less strong in case 63408 (Kamiloiki Valley), the only ongoing case in which actual trial had been completed prior to the issuance of this court’s opinion, and the only remaining proceedings appear to be of an appellate nature. Therefore, further proceedings in the Kamiloiki Valley case shall not be prohibited by these orders. No other pending cases *506have yet proceeded to actual trial and the relief herein ordered to be granted shall be fully applicable to any and all such cases against appellants under Chapter 516 of the Hawaii Revised Statutes.
Upon the issuance by the district court of the relief ordered herein, this court’s injunction ordered August 11, 1983 shall be dissolved.